Order reversed on the law, determination annulled. *828and petition granted, with $50 costs and disbursements. Memorandum: The statute (State Residential Rent Law, § 2, subd. 2, par. [g], cl. [1]; L. 1946, ch. 274, as amd.) provides that “housing accommodations created by a change from a non-housing to a housing use on or after February first, nineteen hundred forty-seven” shall be decontrolled. The sole statutory requirement is that the additional housing accommodations be created by such a change of use. The subject premises meet that requirement, and are thus beyond the jurisdiction of the State Rent Administrator. (See Matter of Hutchins v. McGoldrick, 307 N. Y. 78; Matter of Ransom v. McGoldrick, 307 N. Y. 78.) All concur. (Appeal from an order denying the petition and dismissing the proceeding instituted by petitioner to review an order of the State Housing Rent Administrator which established a maximum rent for certain property in the city of Buffalo, N. Y.) Present — MeCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ. [204 Misc. 956.]